UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-FxForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of YesoNox This report is deemed submitted and not filed pursuant to the rulesand regulations of the Securities and Exchange Commission. Press release Bonn, February27, 2009 Deutsche Telekom exceeds financial targets for 2008 Overall, Deutsche Telekom exceeded its financial targets in the 2008 financial year. “Our 2008 financial year is characterized by stable performance and sound financial figures,” said Chairman of the Board of Management, René Obermann, at the annual press conference in Bonn. The development of earnings in the past years and the current financial figures were proof of the fact that Deutsche Telekom was in good shape, he emphasized. René Obermann expressly thanked Karl-Gerhard Eick, CFO and Deputy Chairman, who is leaving the company at the end of the month. “It is very much down to Karl-Gerhard Eick’s work over the past nine years that the company has done so well through some difficult times, and is now on a solid and stable footing.” Adjusted EBITDA increased 0.7percent compared with 2007 to EUR19.5 billion, thus exceeding the original guidance of around EUR19.3 billion. Adjusted net profit rose by 14.0percent to EUR3.4 billion. Reported net profit more than doubled to EUR1.5 billion. Free cash flow of the Group increased 6.9percent to EUR7.0 billion, clearly exceeding both the prior-year figure of EUR6.6 billion and the forecast at the beginning of 2008 of around EUR6.6 billion. The positive earnings trend was also attributable to the continued “Save for Service” program, which so far generated gross cost reductions of EUR4.1 billion. The Company’s earnings power further improved, despite higher marketing investments and a slight decrease of 1.4 percent in reported net revenue to EUR61.7 billion. On an organic basis, i.e. adjusted for changes in the composition of the Group and exchange rate effects, revenue was stable at EUR62.0 billion. The balance sheet and debt ratios are testimony to the continued solid and sound state the Company is in: net debt only increased by around EUR1 billion year-on-year to EUR38.2 billion, although Deutsche Telekom incurred a net expense of approximately EUR4.4 billion for the 25 percent stake in the Greek company OTE and for the acquisition of the U.S. company SunCom in 2008. On the basis of these strong earnings and financial figures, the Board of Management and the Supervisory Board will propose to Deutsche Telekom’s shareholders’ meeting on April 30, 2009 to pay a dividend of EUR0.78 per share. Outlook On the basis of its current structure – excluding OTE – DT Group expects an adjusted EBITDA around the level achieved in 2008, that is around EUR 19.5 billion. The same holds true for free cash flow, which we expect to be around EUR 7 billion in 2009. Developments in the operating segments at a glance Mobile Communications Mobile Communications in Europe and the U.S. operating segments recorded revenue growth of 2.4 percent to EUR35.6 billion in 2008. This includes net negative exchange rate effects of EUR1.3 billion. Revenue growth of 7.1 percent in the fourth quarter outperformed the full year. Adjusted EBITDA growth of 6.2percent to EUR11.4 billion was significantly stronger for the full year 2008 than the increase in revenue. Exchange rate effects had an offsetting effect of approximately EUR0.3 billion. In the fourth quarter, EBITDA increased by as much as 12.7 percent. In the past year, T-Mobile maintained its leadership in the German mobile communications market. The Company gained more than 950,000 new contract customers in 2008, virtually the same high level as in the prior year. While revenue in this fiercely competitive market decreased 2.8percent to EUR7.8 billion in 2008, adjusted EBITDA rose 3.1percent to EUR3.0 billion during the same period. As a result, the EBITDA margin improved from 36.8percent to 39.0percent. T-Mobile USA continued to post double-digit growth rates. Revenue rose by 13.5percent year-on-year to USD21.9 billion, while adjusted EBITDA increased by 16.0percent to USD6.2 billion. The weak U.S. dollar resulted in lower revenue and adjusted EBITDA growth on a euro basis of 6.3percent and 8.5percent, respectively. The U.S. subsidiary’s customer base grew by 4.1 million over the course of the year, of which almost three million were gained organically. 1.1million customers were also added from SunCom which was consolidated in February 2008. As a result, T-Mobile USA had 32.8 million customers on December31, 2008. 7.7 million of these use the MyFaves community service, which corresponds to a 54-percent increase in one year. Business in the United Kingdom was negatively affected by continued fierce competition.
